Case 20-20425-GLT        Doc 187    Filed 09/24/20 Entered 09/24/20 17:33:45       Desc Main
                                   Document      Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 VIDEOMINING CORPORATION,                         Bankruptcy No. 20-20425-GLT

               Debtor.                            Chapter 11

 ONMYODO, LLC,                                    Document No.:

               Movants,                           Related to Doc. Nos. 127, 186

        vs.                                       Hearing Date and Time:
                                                  November 19, 2020 at 9:30 a.m.
 NO RESPONDENT.

  NOTICE OF TELEPHONIC HEARING AND RESPONSE DEADLINE REGARDING
  THIRD APPLICATION OF ONMYODO, LLC FOR INTERIM COMPENSATION AND
    REIMBURSEMENT OF EXPENSES AS FINANCIAL CONSULTANT TO THE
    DEBTOR FOR THE PERIOD OF JUNE 1, 2020 THROUGH AUGUST 31, 2020

 TO THE RESPONDENTS:

       You are hereby notified that the Movant seeks an order affecting your rights or
 property.

        You are further instructed to file with the Clerk and serve upon the undersigned
 attorney for Movant a response to the Motion by no later than October 12, 2020, (i.e.,
 seventeen (17) days after the date of service below), in accordance with the Federal
 Rules of Bankruptcy Procedure, the Local Rules of this Court, and the general procedures
 of the presiding judge as found on the Court’s webpage at www.pawb.uscourts.gov. If
 you fail to timely file and serve a written response, an order granting the relief requested
 in the Motion may be entered and the hearing may not be held. Please refer to the
 calendar posted on the Court’s webpage to verify if a default order was signed or if the
 hearing will go forward as scheduled.

        You should take this Notice and the Motion to a lawyer at once.

         A telephonic hearing will be held on November 19, 2020 at 9:30 a.m. before
 Judge Gregory L. Taddonio. Parties wishing to appear telephonically must register (and
 pay the regular charge) with CourtCall at www.CourtCall.com or at (866) 582-6878 no
 later than twenty-four (24) hours prior to the scheduled hearing. All counsel and parties
 participating telephonically shall comply with Judge Taddonio’s Modified Telephonic
 Procedures      (effective   March     13,     2020),   which    can    be    found    at
 www.pawb.uscourts.gov/procedures-2.
Case 20-20425-GLT     Doc 187    Filed 09/24/20 Entered 09/24/20 17:33:45    Desc Main
                                Document      Page 2 of 2




       Only a limited time of ten (10) minutes is being provided on the calendar. No
 witnesses will be heard. If there is an issue of fact, an evidentiary hearing will be
 scheduled by the Court for a later date.



 Date of Service: September 24, 2020          /s/ Robert O Lampl
                                              ROBERT O LAMPL
                                              PA I.D. #19809
                                              JOHN P. LACHER
                                              PA I.D. # 62297
                                              RYAN J. COONEY
                                              PA I.D. #319213
                                              SY O. LAMPL
                                              PA I.D. #324741
                                              ALEXANDER L. HOLMQUIST
                                              PA I.D. #314159
                                              Counsel for the Debtor
                                              223 Fourth Avenue, 4th Floor
                                              Pittsburgh, PA 15222
                                              (412) 392-0330 (phone)
                                              (412) 392-0335 (facsimile)
                                              Email: rlampl@lampllaw.com
